              Case 2:19-cv-02062-DJA Document 15
                                              14 Filed 04/21/20
                                                       04/17/20 Page 1 of 3




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   BARBARA SCHENK,                                )
                                                    ) Case No.: 2:19-cv-02062-DJA
12          Plaintiff,                              )
                                                    )       UNOPPOSED MOTION FOR
13                  v.                              )           EXTENSION OF TIME
                                                    )              (FIRST REQUEST)
14   ANDREW SAUL,                                   )
     Commissioner of Social Security,               )
15                                                  )
            Defendant.                              )
16                                                  )
                                                    )
17

18          Defendant Andrew Saul, Commissioner of Social Security (Defendant) respectfully requests

19 that the Court extend the time for Defendant to respond to Plaintiff’s Motion for Reversal and Remand

20 (Dkt. No. 13, filed on March 25, 2020), currently due on April 24, 2020, by 30 days, through and

21 including May 26, 2020. Defendant further requests that all subsequent deadlines set forth in the

22 Court’s scheduling order (Dkt. No. 11) be extended accordingly.

23          This is Defendant’s first request for an extension of time. Good cause exists for this extension

24 due to Defendant’s counsel’s workload as described below. Since Plaintiff’s motion was filed on

25 March 25, 2020, Defendant’s counsel has worked on approximately 18 district court cases. Counsel is

26 also responsible for other substantive non-litigation matters in the Office of General Counsel. The
              Case 2:19-cv-02062-DJA Document 15
                                              14 Filed 04/21/20
                                                       04/17/20 Page 2 of 3




 1 Office of General Counsel also currently has a number of attorneys out on leave of absence, in

 2 addition to staff attrition, which has increased the undersigned’s workload at a time when the office is

 3 under a hiring freeze.

 4          Additional time is required to review the record, to evaluate the numerous issues raised in

 5 Plaintiff’s motion, to determine whether options exist for settlement, and if not, to prepare Defendant’s

 6 response to Plaintiff’s motion. Defendant’s counsel will endeavor to complete these tasks as soon as

 7 possible. This request is made in good faith and with no intention to unduly delay the proceedings,

 8 and counsel apologizes for any inconvenience.

 9          On April 17, 2020, counsel for Defendant conferred with Plaintiff’s counsel, who has no

10 opposition to this motion.

11          It is therefore respectfully requested that Defendant be granted an extension of time to respond

12 to Plaintiff’s Motion for Reversal and Remand, through and including May 26, 2020.

13

14          Dated: April 17, 2020                           Respectfully submitted,

15                                                          NICHOLAS A. TRUTANICH
                                                            United States Attorney
16
                                                            /s/ Allison J. Cheung
17                                                          ALLISON J. CHEUNG
                                                            Special Assistant United States Attorney
18

19

20

21                                                          IT IS SO ORDERED:
22
                                                            UNITED STATES MAGISTRATE JUDGE
23

24                                                                  April 21, 2020
                                                            DATED: ___________________________
25

26                                                      2
              Case 2:19-cv-02062-DJA Document 15
                                              14 Filed 04/21/20
                                                       04/17/20 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2         I, Allison J. Cheung, certify that the following individual(s) were served with a copy of the

 3 foregoing UNOPPOSED MOTION FOR EXTENSION OF TIME (FIRST REQUEST) on the

 4 date, and via the method of service, identified below:

 5
           CM/ECF:
 6
           Marc Kalagian
 7         marc.kalagian@rksslaw.com
           Attorney for Plaintiff
 8

 9         Leonard Stone
           lstone@shookandstone.com
10         Attorney for Plaintiff
11         Attorney for Plaintiff
12         Dated: April 17, 2020
13
                                                           /s/ Allison J. Cheung
14                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26                                                     3
